UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-6074




In Re:   JUAN CARLOS CRUZ,




                                                         Petitioner.



                On Petition for a Writ of Mandamus.
                        (0:05-cv-02428-RBH)


Submitted: May 10, 2007                       Decided:   May 14, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Juan Carlos Cruz, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Juan Carlos Cruz petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2000) petition.    He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that the district court entered an order adopting the

magistrate judge’s report and recommendation and denying relief on

Cruz’s petition.    Accordingly, because the district court has

recently decided Cruz’s case, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                                 - 2 -